Electronically Filed
                                                         Supreme Court
                                                         SCPW-15-0000193
                                                         08-APR-2015
                                                         12:41 PM



                          SCPW-15-0000193


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                   LILY TAI NOMURA, Petitioner,


                                 vs.


    THE HONORABLE MICHAEL K. TANIGAWA, JUDGE OF THE DISTRICT

 COURT OF THE FIRST CIRCUIT, STATE OF HAWAI'I, Respondent Judge,


                                 and


 ASSOCIATION OF APARTMENT OWNERS OF CENTURY CENTER, INC., DANNY

  ROBERTS; MICHAEL SPENCER; SAMANTHA COOK; ALETTA FLEISCHINGER;

 KAYLA FERNANDEZ; KAYCEE HABAN; ALIX LUNSFORD; HANS BRODO; LILY

LUM; CHRISTOPHER SCHULTE; LYLE NAM PAK; TOM SALT; LOGAN CROWLEY;

 ERIN BARASKY; JOHN DOES 1-50; and JANE DOES 1-50, Respondents.



                        ORIGINAL PROCEEDING

                      (CIV. NO. 1RC14-1-7636)


           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Upon consideration of Petitioner Lily Tai Nomura’s

petition for a writ of mandamus, filed on March 23, 2015, the

documents attached thereto and submitted in support thereof, and

the record, it appears that Petitioner fails to demonstrate that

the respondent judge committed a flagrant and manifest abuse of

discretion in denying her “Motion to Set Bond for a Stay Pending

Appeal.”   If an appeal is filed in the underlying proceeding,

Petitioner may seek relief in the district court or in the
Intermediate Court of Appeal, as appropriate.      Petitioner is not
entitled to extraordinary relief.      See Kema v. Gaddis, 91 Hawai'i
200, 204-05, 982 P.2d 334, 338-39 (1999) (a writ of mandamus is
an extraordinary remedy that will not issue unless the petitioner
demonstrates a clear and indisputable right to relief and a lack
of alternative means to redress adequately the alleged wrong or
obtain the requested action; where a court has discretion to act,
mandamus will not lie to interfere with or control the exercise
of that discretion, even when the judge has acted erroneously,
unless the judge has exceeded his or her jurisdiction, has
committed a flagrant and manifest abuse of discretion, or has
refused to act on a subject properly before the court under
circumstances in which he or she has a legal duty to act);
Honolulu Advertiser, Inc. v. Takao, 59 Haw. 237, 241, 580 P.2d
58, 62 (1978) (a writ of mandamus is not intended to supersede
the legal discretionary authority of the trial courts, cure a
mere legal error, or serve as a legal remedy in lieu of normal
appellate procedure).   Accordingly,
          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied. 

          DATED: Honolulu, Hawai'i, April 8, 2015.
                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson


                                 2